     Case 5:18-cv-00356-MTT-CHW Document 66 Filed 12/07/20 Page 1 of 3


                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                 MACON DIVISION

TROY S. MAJOR,                               )
                                             )
                                             )
                     Plaintiff,              )
                                             )
              v.                             )    CIVIL ACTION NO. 5:18-CV-356 (MTT)
                                             )
Deputy Warden TARRELL, et al.,               )
                                             )
                                             )
                Defendants.                  )
 __________________                          )


                                          ORDER

       United States Magistrate Judge Charles H. Weigle recommends granting in part

and denying in part Defendants Terrell, Powell, Cannon, Williams, Daniels, Sellers,

Dozier, Myrick, Lewis, Toole, Ward, Clark, Upton, Davis, and Shepard’s motion for

partial summary judgment (Doc. 62). Doc. 64. Specifically, the Magistrate Judge

recommends allowing the plaintiff to pursue his Eighth Amendment conditions of

confinement claim and his Fourteenth Amendment due process claim relating to his

retention within the Special Management Unit (“SMU”), but dismissing the plaintiff’s due

process claim relating to his initial transfer to the SMU and his claim for deliberate

indifference to serious medical needs. Id. at 17. The plaintiff has not objected to the

Recommendation. However, the defendants have objected to the Recommendation

and have raised two issues. Doc. 65. Pursuant to 28 U.S.C. § 636(b)(1), the Court has

thoroughly considered the defendants’ objections and made a de novo determination of

the portions of the Recommendation to which they object.
      Case 5:18-cv-00356-MTT-CHW Document 66 Filed 12/07/20 Page 2 of 3


        First, the defendants argue that the plaintiff received adequate due process while

in the SMU because he received multiple 90-day reviews. Id. at 5. The record shows—

and the Magistrate Judge points out—that the plaintiff did indeed receive periodic

reviews throughout his time in the SMU. Docs. 64 at 9; 62-4 at 11. That is not the

issue. Instead, the issue is whether these periodic reviews were meaningful. There is

evidence that they were not. Specifically, despite the review committee recommending

that the plaintiff progress to the next (less restrictive) phase of the SMU at nearly every

90-day review, the plaintiff would usually not be moved to the next phase for months.

Doc. 62-4 ¶ 39. For example, on January 17, 2017, April 10, 2017, and June 7, 2017

the review committee recommended the plaintiff be moved from E-wing to F-wing, 1 but

the plaintiff was not actually transferred to F-wing until June 17, 2017. Id. This sort of

delay happened multiple times. Id. Because of the long and inexplicable delays

between the review committee hearings and the plaintiff’s actual movement to less

restrictive phases of the SMU, the Court cannot say as a matter of law that the plaintiff

was afforded meaningful due process.

        The defendants also argue that they are entitled to qualified immunity even if the

periodic review hearings were pretextual because at the time of the alleged violation the

law was not clearly established that a prisoner’s periodic reviews must be meaningful. 2



1 Confusingly, E-wing of the SMU is the most restrictive phase, despite there being a D-wing and an F-

wing. Doc. 62-2 ¶ 41.
2 While this is not the defendants’ argument verbatim, the defendants specifically object to the Magistrate
Judge citing Quintanilla v. Bryson, because it is an unpublished Eleventh Circuit opinion. Doc. 65 at 8;
730 F. App’x 738 (11th Cir. 2018). Quintanilla states that periodic review must be meaningful, but other,
published cases state that prisoners in the plaintiff’s position must be given periodic review. Therefore,
the defendants seemingly argue that because the published case law requiring “some sort of periodic
review of the confinement” does not specifically emphasize that such review must be meaningful, it was
not clearly established that the plaintiff’s due process rights would be violated by providing meaningless
periodic reviews. See Magluta, 375 F.3d 1269, 1279 n.7 (quoting Hewitt v. Helms, 459 U.S. 460, 477 n.9
(1983)).


                                                    -2-
       Case 5:18-cv-00356-MTT-CHW Document 66 Filed 12/07/20 Page 3 of 3


Doc. 65 at 8. The defendants do concede, however, that “[t]he law is clearly

established that an inmate cannot be held in conditions that constitute an atypical and

significant hardship without being provided due process in the form of periodic reviews.”

Id. (quoting Magluta v. Samples, 375 F.3d 1269, 1283 (11th Cir. 2004)). The authority

cited by the defendants obviously implies that such reviews must have some purpose

and not be “meaningless” as the plaintiff alleges his reviews were. Doc. 1-1 at 5. The

Court agrees with the Magistrate Judge that the law was clearly established that a

prisoner must receive meaningful periodic reviews. Because of this, the defendants are

not entitled to qualified immunity.

       After review, the Court accepts and adopts the findings, conclusions, and

recommendations of the Magistrate Judge. The Recommendation is ADOPTED and

made the Order of the Court. Accordingly, the defendants’ motion for partial summary

judgement (Doc. 62) is GRANTED in part and DENIED in part. The plaintiff will be

able to pursue his Eighth Amendment conditions of confinement claim as well as his

Fourteenth Amendment due process claim relating to his continued confinement in the

SMU.

       SO ORDERED, this 7th day of December, 2020.

                                                 S/ Marc T. Treadwell
                                                 MARC T. TREADWELL, CHIEF JUDGE
                                                 UNITED STATES DISTRICT COURT




                                           -3-
